

	

		II

		109th CONGRESS

		1st Session

		S. 1519

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 27, 2005

			Ms. Snowe (for herself,

			 Mr. Lieberman, and

			 Mr. Thune) introduced the following bill;

			 which was read twice and referred to the Committee on Small Business and

			 Entrepreneurship

		

		A BILL

		To provide for an economic analysis of the

		  impact on small business concerns and small governmental jurisdictions of

		  agency and other decisions that result in a net loss of at least 1,000 jobs,

		  and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Small Business Economic Impact

			 Analysis Act of 2005.

		2.Agency restructuring

			 or termination of use of facility

			(a)In

			 generalThe Small Business

			 Act (15 U.S.C. 631 et seq.) is amended—

				(1)by redesignating section 37 as section 38;

			 and

				(2)by inserting after section 36 the

			 following:

					

						37.Agency restructuring

				or termination of use of facility

							(a)DefinitionsAs used in this section, the following

				definitions apply:

								(1)AgencyThe term agency has the

				meaning given the term in section 551(1) of title 5, United States Code.

								(2)Qualifying

				termination or restructuringThe term qualifying termination or

				restructuring means any termination of the use of a facility or

				restructuring that will result in the net loss of at least 1,000 governmental

				and nongovernmental jobs in any State.

								(3)RestructuringThe term restructuring means

				any action by an agency that both reduces and relocates functions and

				personnel, but does not include a reduction in personnel resulting from

				workload adjustments, reduced funding levels, or skill imbalances.

								(4)Small

				governmental jurisdictionThe

				term small governmental jurisdiction has the meaning given the

				term in section 601(5) of title 5, United States Code.

								(5)StateThe term State means each of

				the several States of the United States, the District of Columbia, and the

				Commonwealth of Puerto Rico.

								(b)General

				requirement

								(1)AgenciesAn agency may not make a qualified

				termination or restructuring until after complying with the requirements of

				subsections (c) through (e).

								(2)Other

				entitiesAn entity that is

				statutorily authorized to recommend a qualified termination or restructuring

				may not finalize its recommendation until after complying with the requirements

				of subsections (c) through (e).

								(c)Economic

				analysis

								(1)Economic

				analysis required

									(A)AgenciesPrior to making any qualifying termination

				or restructuring, an agency shall conduct a detailed analysis of the impact on

				small business concerns and small governmental jurisdictions of the proposed

				termination or restructuring.

									(B)Other

				entitiesPrior to

				recommending a qualifying termination or restructuring, any entity statutorily

				authorized to make such recommendations shall conduct a detailed analysis of

				the impact on small business concerns and small governmental jurisdictions of

				the proposed termination or restructuring.

									(2)Scope of

				economic analysisThe

				analysis required under paragraph (1) shall include—

									(A)a description of the small business

				concerns and small governmental jurisdictions that will be affected by the

				proposed termination or restructuring and an estimate of the number of such

				small business concerns and small governmental jurisdictions;

									(B)a description of the efforts by the agency

				or entity to minimize the significant adverse economic impact on small business

				concerns and small governmental jurisdictions of the proposed termination or

				restructuring; and

									(C)a description of any alternative

				termination or restructuring that would reduce the overall impact of the

				proposed termination or restructuring on small business concerns, together with

				an explanation of the reasons for not proposing such alternative termination or

				restructuring.

									(3)Cost-benefit

				analysis of impact on certain States

									(A)In

				generalIn conducting the

				analysis required under paragraph (1), the agency or entity shall also conduct,

				consistent with the principles stated in Office of Management and Budget

				Circular A–4 (September 17, 2003), a quantitative cost-benefit analysis of the

				economic impact upon small business concerns and small governmental

				jurisdictions of the proposed termination or restructuring in any State where

				the agency or entity determines the economic impact of such termination or

				restructuring would exceed $100,000,000.

									(B)Scope of

				cost-benefit analysisIn

				conducting a cost-benefit analysis under subparagraph (A), the agency or entity

				shall—

										(i)evaluate and compare the costs and benefits

				to small business concerns and small governmental jurisdictions of the proposed

				termination or restructuring, quantifying and expressing in monetized values to

				the maximum extent possible such costs and benefits;

										(ii)provide clearly stated alternatives to the

				proposed termination or restructuring; and

										(iii)prepare a summary report of the costs and

				benefits to small business concerns and small governmental jurisdictions of the

				termination or restructuring proposed under each such set of alternate

				proposals.

										(C)Transparency of

				cost-benefit analysis

										(i)In

				generalIn conducting a

				cost-benefit analysis under subparagraph (A) or preparing a summary report

				under subparagraph (B)(iii), the agency or entity shall take measures to ensure

				the transparency of such actions, including the bases for making estimates and

				forming conclusions for purposes of such analysis or report.

										(ii)Required

				measuresThe measures an

				agency or entity takes to ensure transparency shall include—

											(I)incorporating an executive summary;

											(II)detailing the assumptions that were used in

				the analysis and the discount rates applied to future costs and

				benefits;

											(III)specifically referencing all sources of

				data;

											(IV)providing appendices with documentation of

				any models used; and

											(V)including the results of formal sensitivity

				and other uncertainty analyses.

											(d)Publication of

				economic analysis

								(1)Draft economic

				analysisNot later than 180

				days before taking final action on a qualifying termination or restructuring,

				an agency or entity shall—

									(A)publish a draft of its economic analysis

				under subsection (c) on its website; and

									(B)provide notice of the draft economic

				analysis in the Federal Register with at least a 60-day period for public

				comment.

									(2)Final economic

				analysisAfter due

				consideration of any comments, the agency or entity shall publish—

									(A)a final economic analysis on its web site;

				and

									(B)a notice regarding the final economic

				analysis in the Federal Register.

									(e)GAO

				Review

								(1)In

				generalAfter publishing the

				final economic analysis under subsection (d), an agency or entity shall submit

				its final economic analysis to the Comptroller General of the United States for

				review of the analysis.

								(2)DeadlineNot later than 90 days after receiving a

				final economic analysis under paragraph (1), the Comptroller General of the

				United States shall complete an analysis of the submission and publish a report

				regarding the sufficiency of the analysis.

								(3)Revised

				economic analysis required upon determination of insufficient

				analysisIf the Comptroller

				General of the United States determines that the final economic analysis is

				insufficient, the agency or entity shall repeat the procedures required under

				subsections (c) and (d) and paragraph (1).

								(f)Final

				actionAn agency or entity

				may not take final action on a qualifying termination or restructuring until

				after receiving a satisfactory review from the Comptroller General of the

				United States under subsection (e).

							(g)Judicial

				review

								(1)In

				generalNot later than 90

				days after the notice regarding the final economic analysis is published in the

				Federal Register under subsection (d)(2)(B), any small business concern or

				small governmental jurisdiction adversely affected or aggrieved by the

				qualifying termination or restructuring may file a petition for judicial review

				of the qualifying termination or restructuring with the United States Court of

				Appeals for the circuit in which the small business concern or small

				governmental jurisdiction is located.

								(2)Expedited

				reviewThe Court of Appeals

				shall provide for expedited review of a petition under paragraph (1).

								(3)Scope of

				reviewAny review under

				paragraph (1) shall be limited to determining whether—

									(A)the qualifying termination or restructuring

				constitutes an agency action that is arbitrary, capricious, an abuse of

				discretion, or otherwise not in accordance with law; and

									(B)the economic analysis under subsection (c)

				was

				insufficient.

									.

				(b)ApplicabilityThe requirements of section 37 of the Small

			 Business Act, as added by subsection (a), shall apply to any qualifying

			 termination or restructuring (as that term is defined in subsection (a) of such

			 section) for which final action has not occurred as of the date of the

			 enactment of this Act.

			

